Citation Nr: 1300438	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





REMAND

The Veteran served on active duty from June 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran perfected his appeal in this case in July 2010.  At that time he indicated that he wanted a Board hearing at the St. Petersburg, Florida RO.

The RO wrote to the Veteran on August 3, 2010, and informed him that he was on the list of claimants desiring a Board hearing at the RO.  The RO again wrote to the Veteran on August 30, 2011, and confirmed that he remained on the list of appellants awaiting a hearing before the Board at the RO.  

The Veteran must be scheduled for his requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge.  The Veteran and his representative must be given notice of the date, time, and location of the hearing. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


